Opinion by
Oliver, P. J.
The plaintiff’s only witness was the assistant ewelry buyer of the importing concern who stated that these boxes were sold in le jewelry department; that she had used one to hold her rosary beads and cared the box in her handbag. She had also seen other women carry capsules and 11s in the boxes which they carry in their handbags, and had also seen a box on a *327dressing table, and conceded that the boxes could be used for stamps. The examiner and a clerk in the appraiser’s office stated they did not know of what metal these boxes were made or the nature of the plating on them. The metal box in question, the court stated, is- ejusdem generis with many of the articles eo nomine provided for in said paragraph 1527 (c). The only testimony offered tends to support the collector’s classification. On the meager record presented the protests were overruled. Levy Corp. v. United States (12 Ct. Cust. Appls. 181, T. D. 40168), Gallagher v. United States (6 id. 105, T. D. 35343), and Hensel v. United States (6 id. 162, T. D. 35434) cited.